Citation Nr: 1825076	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for post-operative vagotomy and pyloroplasty, residuals of duodenitis and peptic ulcer disease.

2.  Entitlement to an initial compensable rating for a residual scar.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from October 1969 to April 1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied, in pertinent part, the Veteran's claim for a disability rating greater than 20 percent for post-operative vagotomy and pyloroplasty, residuals of duodenitis and peptic ulcer disease ("peptic ulcer disease residuals").  The Veteran disagreed with this decision in May 2010.  He perfected a timely appeal in May 2013.

This matter next is on appeal from an April 2013 rating decision in which the RO granted a claim of service connection for a residual scar, assigning a zero percent rating effective March 24, 2011.  The Veteran disagreed with this decision in May 2013.  He perfected a timely appeal in October 2014.

The Veteran appointed his current representative to represent him before VA by filing a VA Form 21-22a at the RO in January 2016.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's service-connected post-operative vagotomy and pyloroplasty, residuals of duodenitis and peptic ulcer disease, are manifested by, at worst, complaints of acid reflux, abdominal pain, residual food digestion problems, and diarrhea.

2.  The record evidence shows that the Veteran's service-connected residual scar is manifested by, at worst, a superficial linear scar that is not painful or unstable.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent for post-operative vagotomy and pyloroplasty, residuals of duodenitis and peptic ulcer disease, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7348 (2017).  

2.  The criteria for an initial compensable rating for a residual scar have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DC 7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected post-operative vagotomy and pyloroplasty, residuals of duodenitis and peptic ulcer disease, are more disabling than currently evaluated.  He also contends that his service-connected residual scar is more disabling than currently (and initially) evaluated.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 20 percent for post-operative vagotomy and pyloroplasty, residuals of duodenitis and peptic ulcer disease.  The Veteran essentially contends that his service-connected peptic ulcer disease residuals are more disabling than currently evaluated.  Despite these assertions, the record evidence shows that this disability is manifested by, at worst, complaints of acid reflux, abdominal pain, residual food digestion problems, and diarrhea (as seen on VA examinations conducted during the appeal period).  For example, on VA examination in November 2009, the Veteran's complaints included frequent abdominal pain located on the right side of his stomach which was precipitated by food and alleviated by Nexium.  He denied experiencing any nausea, vomiting, black, tarry stools, constipation, or abdominal distention.  A history of stomach surgery in 1978 was reported.  The Veteran also experienced residual food digestion problems and diarrhea.  His stomach condition was not incapacitating.  Physical examination showed adequate nutritional status, a linear, 16 centimeter (cm) superficial abdominal scar which was not painful and had no skin breakdown, underlying tissue damage, inflammation or edema, or keloid formation and was not disfiguring, and diffuse tenderness to palpation in the abdomen.  The diagnosis was post-operative vagotomy and pyloroplasty for duodenitis and peptic ulcer disease with scar.

On VA examination in March 2011, the Veteran's complaints included occasional abdominal pain in the mid-sternum precipitated by eating food and resolved spontaneously.  The Veteran denied any nausea, vomiting, black, tarry stools, constipation, and diarrhea.  He experienced post-surgical residuals of gastric reflux following a 1978 vagotomy.  He also experienced abdominal distention, indigestion, and reflux.  Physical examination showed normal nutritional status, a linear, 16 cm superficial, non-disfiguring scar without underlying tissue damage, inflammation or edema, pain, or keloid formation, and a normal abdomen.  The diagnosis was status-post vagotomy with scar.

On VA scars/disfigurement Disability Benefits Questionnaire (DBQ) in August 2016, a history of a scar on the mid-line abdominal wall was noted.  This scar was 16 cm and was not, painful, unstable, or painful and unstable.  The diagnosis was residual scar associated with post-operative vagotomy and pyloroplasty, residuals of duodenitis and peptic ulcer disease.

On VA stomach and duodenal conditions DBQ in August 2016, the Veteran complained of acid reflux.  The VA examiner reviewed the Veteran's electronic claims file, including his service treatment records and post-service VA treatment records.  The Veteran took continuous medication for his stomach condition.  A 16 cm scar on the midline abdominal wall was noted.  Physical examination was normal.  The diagnosis was post-operative vagotomy and pyloroplasty, residuals of duodenitis and peptic ulcer disease.

The Veteran contends that his service-connected post-operative vagotomy and pyloroplasty, residuals of duodenitis and peptic ulcer disease ("peptic ulcer disease residuals"), are more disabling than currently evaluated.  The record evidence does not support his assertions.  It shows instead that this disability is manifested by, at worst, complaints of acid reflux, abdominal pain, residual food digestion problems, and diarrhea throughout the appeal period.  Although the Veteran's complaints included frequent abdominal pain and residual food digestion problems on VA examination in November 2009, the only peptic ulcer disease residual noted on physical examination of the Veteran's abdomen was diffuse tenderness to palpation.  The Veteran's nutritional status has been normal and he denied experiencing any nausea, vomiting, or black, tarry stools on repeated physical examinations conducted during the appeal period.  He reported experiencing only occasional abdominal pain on VA examination in March 2011 when physical examination of his abdomen was normal.  Physical examination of the Veteran's abdomen again was normal at his most recent VA examination in August 2016 when he reported that he took continuous medication for his stomach condition and only complained of acid reflux.  There is no indication that the Veteran has a confirmed diagnosis of alkaline gastritis or confirmed persisting diarrhea or demonstrably confirmed post-operative complications of stricture or continuing gastric retention (i.e., a 30 or 40 percent rating under DC 7348) attributable to his service-connected peptic ulcer disease residuals as is required for a disability rating greater than 20 percent under DC 7348.  See 38 C.F.R. § 4.114, DC 7348 (2017).  

The Board acknowledges here that, during the pendency of this appeal, the Veteran reported undergoing both an incomplete vagotomy (which is rated under DC 7348) and a complete vagotomy (which is rated under DC 7305) in 1978 to his post-service VA treating clinicians.  Id.  Although it is not entirely clear from a review of the record evidence whether the Veteran had an incomplete or complete vagotomy in 1978, there is no indication in the relevant medical evidence of record that he experiences moderately severe or severe symptoms of a duodenal ulcer as is required for an increased rating for a recurrent ulcer following a complete vagotomy under DC 7305.  See 38 C.F.R. § 4.114, DC 7305 (2017).  Nor does the evidence indicate that the Veteran experiences dumping syndrome which is rated under DC 7308.  See 38 C.F.R. § 4.114, DC 7308 (2017).  The Veteran finally has not identified or submitted any evidence demonstrating his entitlement to a disability rating greater than 20 percent for his service-connected post-operative vagotomy and pyloroplasty, residuals of duodenitis and peptic ulcer disease.  In summary, the Board finds that the criteria for a disability rating greater than 20 percent for service-connected post-operative vagotomy and pyloroplasty, residuals of duodenitis and peptic ulcer disease, have not been met.

The Board finally finds that the preponderance of the evidence is against granting the Veteran's claim for an initial compensable rating for a residual scar.  The Board acknowledges initially that the Veteran was awarded service connection for a residual scar associated with his service-connected post-operative vagotomy and pyloroplasty, residuals of duodenitis and peptic ulcer disease, during the pendency of his appeal for an increased rating for his service-connected peptic ulcer disease residuals (discussed above).  The Board also acknowledges initially that, because the Veteran's residual scar is associated with post-service stomach surgery which occurred in 1978, or approximately 7 years after his service separation, his service treatment records show no relevant complaints of or treatment for this service-connected disability.  The Veteran essentially contends that his residual scar is painful and warrants an initial compensable rating throughout the appeal period.  Despite the Veteran's assertions to the contrary, the record evidence does not indicate that his service-connected residual scar resulted in any compensable disability at any time during the appeal period.  It shows instead that the Veteran's service-connected residual scar is manifested by, at worst, a superficial linear scar that is not painful or unstable throughout the appeal period.  For example, VA examination in November 2009 showed only a linear, 16 cm superficial abdominal scar which was not painful and had no skin breakdown, underlying tissue damage, inflammation or edema, or keloid formation and was not disfiguring.  The Veteran's residual scar was unchanged on subsequent VA examination in March 2011 and in August 2016.  The August 2016 VA examiner specifically found that the Veteran's residual scar associated with his service-connected peptic ulcer disease residuals was not painful, unstable, or painful and unstable as is required for an initial compensable rating for a scar under the rating criteria for evaluating scars.  There also is no indication that the Veteran's service-connected residual scar results in any disabling effects such that an initial compensable evaluation under a different DC for evaluating scars is warranted at any time during the appeal period.  See 38 C.F.R. § 4.118, DC 7805 (2017).  The Veteran finally has not identified or submitted any evidence demonstrating his entitlement to an initial compensable rating for his service-connected residual scar.  In summary, the Board finds that the criteria for an initial compensable rating for a residual scar have not been met.


ORDER

Entitlement to a disability rating greater than 20 percent for post-operative vagotomy and pyloroplasty, residuals of duodenitis and peptic ulcer disease, is denied.

Entitlement to an initial compensable rating for a residual scar is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


